Citation Nr: 0727836	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  00-00 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include Valium dependence.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1968 to 
March 1973.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 1999 rating decision 
of the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In May 2000, the veteran was afforded a hearing before a 
Decision Review Office (DRO) at the Roanoke, Virginia RO.  
Additionally, in October 2001, the veteran was afforded a 
hearing before the undersigned Veterans Law Judge at the 
Nashville RO.  Transcripts of both hearings are of record.

This appeal was denied by the Board in February 2003.  An 
appeal was subsequently taken to the U.S. Court of Appeals 
for Veterans Claims (Court).  In April 2004, the Court 
granted a joint motion of the parties, vacated the Board's 
February 2003 decision and remanded the case to the Board for 
action consistent with the joint motion.  Thereafter, in 
September 2004 and May 2006 the Board remanded the case for 
further action by the originating agency.  The case has now 
been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  A chronic acquired psychiatric disorder was not present 
in service and no such disorder is etiologically related to 
service.  

2.  The veteran does not currently have Valium dependence.

3.  If Valium dependence was present during active duty, it 
resulted from the veteran's own willful misconduct.  





CONCLUSION OF LAW

A psychiatric disorder, to include Valium dependence, was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.301, 3.303, 
3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  However, the Court also stated that the failure 
to provide such notice in connection with adjudications prior 
to the enactment of the VCAA was not error and that in such 
cases, the claimant is entitled to "VCAA-content complying 
notice and proper subsequent VA process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The Board notes that the veteran's claim was initially 
decided prior to enactment of the VCAA.  The record reflects 
that the originating agency provided the appellant with the 
notice required under the VCAA, to include notice that he 
should submit all pertinent evidence in his possession and 
notice concerning the disability-rating and effective-date 
elements of the claim, by letter mailed in June 2006.   
Although this notice was not sent until years after the 
enactment of he VCAA, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).   In this regard, the Board notes that following the 
provision of the required notice and the completion of all 
indicated development of the record, the originating agency 
readjudicated the veteran's claim.  There is no indication in 
the record or reason to believe that the ultimate decision of 
the originating agency would have been different had complete 
VCAA notice been provided at an earlier time.  Moreover, as 
explained below, the Board has determined that service 
connection is not warranted for a psychiatric disability.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide earlier notice with 
respect to those elements of the claim was no more than 
harmless error.

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  In this regard, the Board 
notes that while the veteran has stated that he received 
private medical treatment beginning several months after his 
discharge from active duty, he has also stated that records 
of this treatment are unavailable.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.


Factual Background

The Board notes that the veteran was initially denied service 
connection for a nervous condition in October 1979.  A claim 
to reopen and a claim for entitlement to service connection 
for Valium dependence were received by VA in November 1998.  
The veteran's claim to reopen was granted in an April 2002 
Board decision.  

Service medical records show that the veteran was found to be 
psychiatrically normal at his September 1968 enlistment 
examination.  In October 1970 he complained of having trouble 
breathing and stated that it began when he took speed pills 
in Korea.  A physical examination was negative and the 
veteran was found to have a functioning disorder.  On a March 
1971 medical history form accompanying an annual physical 
examination, the veteran reported that he was taking Librium 
to treat nervousness and depression; however, he was found to 
be psychiatrically normal upon clinical examination.  
Similarly, during a June 1972 annual physical examination, 
the veteran was also found to be psychiatrically normal.  An 
August 1972 dental medical history form shows that the 
veteran reported that his only medications were vitamins used 
to treat a gastrointestinal disorder.  In addition, the 
examination report for discharge in January 1973 shows that 
the veteran was again found to be psychiatrically normal upon 
clinical examination, and there are no notations establishing 
that he was prescribed Valium during service.  The record 
also contains an additional February 1973 dental medical 
history form submitted by the veteran in November 1998, which 
indicates that the veteran reported that he was taking Valium 
to treat his nerves.  

The record contains post-service medical evidence from the 
veteran's private physician showing that he was treated from 
August 1981 to November 1998 for chronic anxiety, nerves, and 
stress.  He was prescribed Valium and complained of panic 
attacks.  The veteran reported that he had been prescribed 
Valium while in the military in 1968 and had been taking it 
for 19 years.  Other private treatment records dated from 
November 1999 to April 2002 show that the veteran was 
diagnosed with anxiety and post-traumatic stress disorder 
(PTSD) and again treated with Valium.  In addition, in a 
December 1999 record, the veteran's private physician stated 
that abrupt discontinuation of Valium could result in 
potentially deadly withdrawal symptoms and that the veteran 
needed to taper off his use over an extended period of time.  

The veteran also went underwent treatment at the VA Medical 
Center (VAMC) where he was hospitalized in 1985 for drug 
dependency and diagnosed with Valium habituation.  In January 
1988, based on his reported history of being on Valium since 
his military service, he was diagnosed with a chronic nervous 
condition.  During a psychiatric consultation in October 
2002, the veteran stated that he had a long history of being 
treated with Valium and that he had been exposed to combat 
while serving in Korea.  The diagnosis was panic disorder 
with agoraphobia, but the veteran was noted to be a poor 
historian who provided a sketchy medical history.  More 
recent VAMC records dated through June 2007 show that the 
veteran has been diagnosed with a general anxiety disorder, 
mild symptoms of PTSD, panic attacks, and a benzodiazepine 
habituation.  

In September 2002 the veteran was provided a VA psychiatric 
examination.  The claims folders were reviewed, but service 
medical records were not available at that time.  The veteran 
reported being prescribed Valium during active duty service 
as he was not sleeping well and was high-tempered.  He also 
stated that he was referred to a psychiatrist during service 
and was found to be manic depressive, but that the diagnosis 
was later changed to mental immaturity.  The examiner also 
noted that the veteran was not involved in combat during 
service and was not exposed to personal danger; however, the 
veteran stated that he was told to report flashbacks during 
the examination.  The veteran stated that he was currently 
taking 5 milligrams (mg) of Valium per day, but when he was 
initially prescribed Valium thirty years prior, he was taking 
250 mg of the drug per day.  

The examiner noted that the medical records in the claims 
folders did not corroborate the veteran's claims of an in-
service psychiatric diagnosis.  In addition, he noted that 
the veteran had problems with impulse control and an 
inability to meet situational demands for most of his adult 
life.  Prior to his entry into active duty service he had 
serious adjustment problems in school and according to the 
veteran, Valium was initially prescribed to control his 
aggressive acting out and his tendency toward physical 
confrontations.  As these physically aggressive tendencies 
could not be seen as an anxiety-based psychiatric disorder, 
the examiner diagnosed the veteran with an antisocial 
personality disorder, borderline intellectual functioning, 
and an anxiolytic dependence in partial remission.  The 
examiner also concluded that Valium was not prescribed during 
service to treat an anxiety-based psychiatric condition 
acquired during active duty service.  In a December 2002 
addendum to his examination report, the examiner noted that 
he reviewed all medical records that had been added to the 
record since his examination of the veteran, and the October 
2002 VAMC diagnosis of a panic disorder with agoraphobia did 
not change his opinion of the veteran's condition.  He 
further stated that the symptoms of withdrawal are often 
mistaken for symptoms of anxiety and that a diagnosis of PTSD 
was not appropriate as the veteran was not involved in any 
combat during service.  

A second VA psychiatric examination was conducted in March 
2005.  Despite the veteran's reports of having been 
prescribed 500 mg of Valium per day during active duty, the 
examiner noted that the veteran was examined psychiatrically 
during service in 1971, 1972, and 1973, with no abnormal 
findings.  In addition, he found that there was nothing in 
the service medical records to verify the veteran's claims 
that he was prescribed Valium to treat a diagnosed 
psychiatric disorder.  The examiner found that the veteran 
was functioning well on 5 mg of Valium per day.  He noted 
that in order to meet the DSM-IV criteria for substance 
dependence, the veteran must have manifested 3 or more of the 
7 criteria for the diagnosis in the last 12 months.  He noted 
that the veteran's only current complaint was that he 
experienced withdrawal symptoms when he did not take Valium.  
The examiner identified each of the 7 criteria for diagnosing 
substance dependence and explained why the veteran did not 
meet the DSM-IV criteria for a diagnosis of substance 
dependence.  The examiner concluded that the veteran had no 
psychiatric disorder.  In July 2005, the March 2005 VA 
examination report was provided to another VA psychiatrist.  
He agreed that there was no evidence that the veteran took 
high doses of Valium during service and that the veteran did 
not meet the criteria for a diagnosis of Valium dependence.  

In December 2006 VA received a letter from the veteran's 
sister who has a doctorate in clinical psychology.  She 
stated that she had examined the veteran on several occasions 
and reviewed his service medical records and post-service 
treatment records.  She diagnosed the veteran with an 
anxiolytic-induced anxiety disorder with onset during 
withdrawal, as well as chronic PTSD.  She further stated that 
it was at least as likely as not that the veteran's drug 
dependence began during service and that his current 
psychiatric symptoms were related to his dug dependency.  

The Board notes that the record also contains several 
statements from the veteran's friends and relatives stating 
that he began taking Valium during his active duty military 
service in 1970.  In addition, they state that upon his 
return from Korea, he was extremely nervous and had trouble 
sleeping.  The veteran also testified during his May 2000 DRO 
hearing and his October 2001 Board hearing that he was first 
provided psychiatric treatment while he was stationed in 
Korea and he was prescribed Valium upon his return to the 
United States.  


Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty, 
and not the result of the veteran's own willful misconduct or 
the result of his or her abuse of alcohol or drugs.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.301.    

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  Where drugs are used for 
therapeutic purposes or where use of drugs or addiction 
thereto results from a service-connected disability, it will 
not be considered of misconduct origin..  38 C.F.R. § 3.301 
(2006); see also VAOPGPREC 2-97. 

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f). 

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126 
(1996).  The effect of these revisions was to change the 
diagnostic criteria for mental disorders from the Diagnostic 
and Statistical Manual for Mental Disorders (DSM), third 
edition and the third edition, revised, to the fourth edition 
(DSM-IV).  

The Court found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis. 

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war and manifests a psychosis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran contends that he incurred a psychiatric disorder 
during service and was prescribed Valium by military 
physicians to treat this condition.  He also claims that as a 
result of this treatment he developed Valium dependence.  

With respect to the contention that the veteran developed a 
psychiatric disorder in service, the Board notes that the 
veteran's service medical records show that in October 1970 
he was found to have a functioning disorder after taking 
speed pills in Korea.  Service medical records do not show 
that he was diagnosed with any psychiatric disorder, nor do 
they show that he was prescribed Valium or provided any 
psychiatric treatment.  Moreover, he was found to be 
psychiatrically normal during annual examinations in 1971 and 
1972 and on the discharge examination in January 1973.  
Accordingly, it is clear that service medical records do not 
establish the presence of any acquired psychiatric disorder.   

While the veteran's service medical records show that he 
twice reported taking medication to treat anxiety, 
depression, and nerves, the Board notes that these self-
reported histories do not establish that the veteran was 
actually found to have a psychiatric condition during his 
active duty service.  Similarly, the record contains several 
lay statements from the veteran's friends and family stating 
that he was diagnosed with a nervous condition during 
service; however, there is no evidence that these statements 
were based on anything other than the veteran's own reported 
history.  

With respect to whether any currently present acquired 
psychiatric disorder is related to service, the Board notes 
that the record contains many post-service diagnoses of 
mental conditions, including chronic anxiety and PTSD; 
however, there is no post-service medical evidence of a 
psychiatric disorder until August 1981, eight years after the 
veteran's discharge from service.  Furthermore, while the 
veteran was diagnosed with an anti-social personality 
disorder by the September 2002 VA examiner, personality 
disorders are not diseases or injuries for VA compensation 
purposes and cannot be service-connected.  38 C.F.R. § 
3.303(c).

The Board also notes that although the record shows that the 
veteran was diagnosed with PTSD by both his private physician 
and by his sister in her December 2006 medical report, these 
diagnoses were based on the veteran's reported history of 
combat.  While the veteran has reported being exposed to 
combat during active duty service, his personnel records show 
that he served in Korea at a time when no combat occurred.  
His allegations of combat service are clearly not true and 
were obviously provided for the purpose of obtaining 
compensation benefits to which he is not entitled.

The veteran's sister has also diagnosed him with anxiolytic-
induced anxiety disorder with onset during withdrawal.  She 
has opined that the veteran's drug dependence began during 
service.  This opinion is obviously based primarily on 
history provided by the veteran since the opinion is not 
supported by service medical records or any other medical 
evidence.  

Simply put, the Board has not found the veteran to be 
credible.  As discussed above, he has falsely alleged his 
participation in combat in order to obtain VA compensation.  
He has provided differing accounts of his actions during 
active duty service, including incidents of fighting and the 
amount of Valium he was supposedly prescribed, and has been 
found by the VA examiners and his VAMC health care providers 
to be a poor historian.  Significantly, the veteran stated 
during his September 2002 VA examination that he was 
instructed to report certain symptoms, such as flashbacks, 
and to withhold other information that would be detrimental 
to his claim.  The Board also believes that it is highly 
improbable that service medical records would document no 
psychiatric disorder and not one instance in which the 
veteran was prescribed Valium if he in fact had been 
prescribed the large amounts of Valium that he has alleged.  
Accordingly, the Board finds that if the veteran did use 
Valium during active duty, such use was not for therapeutic 
purposes.  The Board also finds that if the veteran became 
addicted to Valium during service, such addiction was due to 
his abuse of the drug.  

The Board also notes that there is conflicting evidence as to 
whether the veteran meets the criteria for a diagnosis of 
Valium dependence.  

The Board finds that the preponderance of the evidence 
establishes that the veteran currently does not have Valium 
dependence.  In this regard, the Board notes that while the 
veteran has been diagnosed with Valium dependence according 
to his VAMC treatment records, the records do not adequately 
identify the elements supporting the diagnosis and it does 
not appear that the diagnoses were provided following a 
complete review of the veteran's pertinent medical history.  
The Board is not required to accept doctors' opinions that 
are based upon the veteran's recitation of medical history.  
Godfrey v. Brown, 8 Vet. App. 113 (1995), see also Owens v. 
Brown, 7 Vet. App. 429 (1995).  The VAMC records diagnosing 
Valium dependence are therefore not very probative.  

While the record also contains the December 2006 medical 
opinion from the veteran's sister that the veteran's drug 
dependence began during service, the Board is mindful that 
this opinion was made on behalf of the veteran, the 
examiner's brother, in support of his claim for compensation.  
Moreover, drug or valium dependence was not identified in her 
report as an Axis I diagnosis and she has not identified all 
of the elements required to support a diagnosis of Valium 
dependence.  

In addition, while the veteran was hospitalized in 1985 for 
valium dependence, a "current disability" means a disability 
shown by competent medical evidence to exist at the time 
service connection is sought.  Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 
(1997).  

The Board finds that the most probative evidence as to 
whether the veteran currently has a Valium dependence is the 
March 2005 VA examination report which indicates that he does 
not meet the criteria for this diagnosis.  The Board notes 
that the March 2005 opinion is based on a review of the 
veteran's complete medical history and the examination of the 
veteran.  Moreover, the examiner properly supported the 
opinion by noting the elements required to support the 
diagnosis and why the veteran does not warrant such a 
diagnosis.  Finally, the Board notes that another VA 
psychiatrist has concurred with the opinion of March 2005 
examiner.  

Accordingly, the Board concludes that service connection is 
not warranted for psychiatric disability, to include Valium 
dependence.  In reaching this decision, the Board has 
considered the benefit-of-the-doubt doctrine, but has 
concluded that it is not applicable to this claim because the 
preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for a psychiatric 
disability, to include Valium dependence, is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


